 



EXHIBIT 10.3
AMERICAN PACIFIC CORPORATION
2008 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK BONUS AWARD

             
 
  Grantee’s Name and Address:        
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

     You (the “Grantee”) have been granted shares of Common Stock of the Company
(the “Award”), subject to the terms and conditions of this Notice of Restricted
Stock Bonus Award (the “Notice”), the American Pacific Corporation 2008 Stock
Incentive Plan (the “Plan”), as amended from time to time, and the Restricted
Stock Bonus Award Agreement (the “Agreement”) attached hereto, as follows.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice.

             
 
  Date of Award        
 
     
 
   
 
           
 
  Vesting Commencement Date        
 
     
 
   
 
           
 
  Total Number of Shares of Common Stock Awarded (the “Shares”)        
 
     
 
   

Vesting Schedule:
     Subject to the Grantee’s Continuous Service and other limitations set forth
in this Notice, the Plan and the Agreement, the Shares will “vest” in accordance
with the following schedule:

         
[
       
 
 
 
 
       
 
 
 
 
      ]
 
 
 

     [During any authorized leave of absence, the vesting of the Shares as
provided in this schedule shall be suspended [after the leave of absence exceeds
a period of [three (3)] months]. Vesting of the Shares shall resume upon the
Grantee’s termination of the leave of absence and return to service to the
Company or a Related Entity. The Vesting Schedule of the Shares shall be
extended by the length of the suspension.]
     In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Shares
shall continue to vest in accordance with the Vesting Schedule set forth above.
     For purposes of this Notice and the Agreement, the term “vest” shall mean,
with respect to any Shares, that such Shares are no longer subject to forfeiture
to the Company. Shares that have not vested are deemed “Restricted Shares.” If
the Grantee would become vested in a fraction of a Restricted Share, such
Restricted Share shall not vest until the Grantee becomes vested in the entire
Share.

 



--------------------------------------------------------------------------------



 



     Vesting shall cease upon the date of termination of the Grantee’s
Continuous Service for any reason, including death or Disability. In the event
the Grantee’s Continuous Service is terminated for any reason, including death
or Disability, any Restricted Shares held by the Grantee immediately following
such termination of Continuous Service shall be deemed reconveyed to the Company
and the Company shall thereafter be the legal and beneficial owner of the
Restricted Shares and shall have all rights and interest in or related thereto
without further action by the Grantee. The foregoing forfeiture provisions set
forth in this Notice as to Restricted Shares shall apply to the new capital
stock or other property (including cash paid other than as a regular cash
dividend) received in exchange for the Shares in consummation of any transaction
described in Section 11 of the Plan and such stock or property shall be deemed
Additional Securities (as defined in the Agreement) for purposes of the
Agreement, but only to the extent the Shares are at the time covered by such
forfeiture provisions.
     The Award shall be subject to the provisions of Section 11 of the Plan in
the event of a Corporate Transaction or Change in Control.
     IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice
and agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Agreement.

            American Pacific Corporation,
a Delaware corporation
      By:                 Title:                 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT NOR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY
WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S
CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.
     As a condition to receiving the Shares, the Grantee agrees to refrain from
making an election pursuant to Section 83(b) of the Code with respect to the
Shares.
EXHIBIT 10.3 – Page 2

 



--------------------------------------------------------------------------------



 



     The Grantee acknowledges receipt of a copy of the Plan and the Agreement
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Award subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 11
of the Agreement. The Grantee further agrees to the venue selection in
accordance with Section 12 of the Agreement. The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

                     
Dated:
          Signed:        
 
 
 
         
 
Grantee    

EXHIBIT 10.3 – Page 3

 



--------------------------------------------------------------------------------



 



AMERICAN PACIFIC CORPORATION
2008 STOCK INCENTIVE PLAN
RESTRICTED STOCK BONUS AWARD AGREEMENT
     1. Issuance of Shares. American Pacific Corporation, a Delaware corporation
(the “Company”), hereby issues to the Grantee (the “Grantee”) named in the
Notice of Restricted Stock Bonus Award (the “Notice”), the Total Number of
Shares of Common Stock Awarded set forth in the Notice (the “Shares”), subject
to the Notice, this Restricted Stock Bonus Award Agreement (the “Agreement”) and
the terms and provisions of the Company’s 2008 Stock Incentive Plan (the
“Plan”), as amended from time to time, which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement. All Shares issued hereunder
will be deemed issued to the Grantee as fully paid and nonassessable shares, and
the Grantee will have the right to vote the Shares at meetings of the Company’s
stockholders. The Company shall pay any applicable stock transfer taxes imposed
upon the issuance of the Shares to the Grantee hereunder.
     2. Transfer Restrictions. The Shares issued to the Grantee hereunder may
not be sold, transferred by gift, pledged, hypothecated, or otherwise
transferred or disposed of by the Grantee prior to the date when the Shares
become vested pursuant to the Vesting Schedule set forth in the Notice. Any
attempt to transfer Restricted Shares in violation of this Section 2 will be
null and void and will be disregarded.
     3. Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees, immediately upon receipt of
the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary or Assistant Secretary of the Company, or
their designee, to hold in escrow for so long as such Restricted Shares have not
vested pursuant to the Vesting Schedule set forth in the Notice, with the
authority to take all such actions and to effectuate all such transfers and/or
releases as may be necessary or appropriate to accomplish the objectives of this
Agreement in accordance with the terms hereof. The Grantee hereby acknowledges
that the appointment of the Secretary or Assistant Secretary of the Company (or
their designee) as the escrow holder hereunder with the stated authorities is a
material inducement to the Company to make this Agreement and that such
appointment is coupled with an interest and is accordingly irrevocable. The
Grantee agrees that the Restricted Shares may be held electronically in a book
entry system maintained by the Company’s transfer agent or other third party and
that all the terms and conditions of this Section 3 applicable to certificated
Restricted Shares will apply with the same force and effect to such electronic
method for holding the Restricted Shares. The Grantee agrees that such escrow
holder shall not be liable to any party hereto (or to any other party) for any
actions or omissions unless such escrow holder is grossly negligent relative
thereto. The escrow holder may rely upon any letter, notice or other document
executed by any signature purported to be genuine and may resign at any time.
Upon the vesting of Restricted Shares, the escrow holder will, without further
order or instruction, transmit to the Grantee the certificate evidencing such
Shares; provided, however, that no transmittal of certificates evidencing the
Shares will occur unless and until the Grantee has satisfied all Tax Withholding
Obligations (as defined in Section 5(c) below).
     4. Additional Securities and Distributions.
          (a) Any securities or cash received (other than a regular cash
dividend) as the result of ownership of the Restricted Shares (the “Additional
Securities”), including, but not by way of limitation, warrants, options and
securities received as a stock dividend or stock split, or as a result of a
EXHIBIT 10.3 – Page 4

 



--------------------------------------------------------------------------------



 



recapitalization or reorganization or other similar change in the Company’s
capital structure, shall be retained in escrow in the same manner and subject to
the same conditions and restrictions as the Restricted Shares with respect to
which they were issued, including, without limitation, the Vesting Schedule set
forth in the Notice. The Grantee shall be entitled to direct the Company to
exercise any warrant or option received as Additional Securities upon supplying
the funds necessary to do so, in which event the securities so purchased shall
constitute Additional Securities, but the Grantee may not direct the Company to
sell any such warrant or option. If Additional Securities consist of a
convertible security, the Grantee may exercise any conversion right, and any
securities so acquired shall constitute Additional Securities. In the event of
any change in certificates evidencing the Shares or the Additional Securities by
reason of any recapitalization, reorganization or other transaction that results
in the creation of Additional Securities, the escrow holder is authorized to
deliver to the issuer the certificates evidencing the Shares or the Additional
Securities in exchange for the certificates of the replacement securities.
          (b) The Company shall disburse to the Grantee all regular cash
dividends with respect to the Shares and Additional Securities (whether vested
or not), less any applicable withholding obligations.
     5. Taxes.
          (a) No Section 83(b) Election. As a condition to receiving the Shares,
the Grantee agrees to refrain from making an election pursuant to Section 83(b)
of the Code with respect to the Shares.
          (b) Tax Liability. The Grantee is ultimately liable and responsible
for all taxes owed by the Grantee in connection with the Award, regardless of
any action the Company or any Related Entity takes with respect to any tax
withholding obligations that arise in connection with the Award. Neither the
Company nor any Related Entity makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the grant or vesting of
the Award or the subsequent sale of Shares subject to the Award. The Company and
its Related Entities do not commit and are under no obligation to structure the
Award to reduce or eliminate the Grantee’s tax liability.
          (c) Payment of Withholding Taxes. Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.
               (i) By Share Withholding. The Grantee authorizes the Company to,
upon the exercise of its sole discretion, withhold from those Shares issuable to
the Grantee the whole number of Shares sufficient to satisfy the minimum
applicable Tax Withholding Obligation. The Grantee acknowledges that the
withheld Shares may not be sufficient to satisfy the Grantee’s minimum Tax
Withholding Obligation. Accordingly, the Grantee agrees to pay to the Company or
any Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the withholding of Shares described above.
               (ii) By Sale of Shares. Unless the Grantee determines to satisfy
the Tax Withholding Obligation by some other means in accordance with clause
(iii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding
EXHIBIT 10.3 – Page 5

 



--------------------------------------------------------------------------------



 



Obligation. Such Shares will be sold on the day such Tax Withholding Obligation
arises (e.g., a vesting date) or as soon thereafter as practicable. The Grantee
will be responsible for all broker’s fees and other costs of sale, and the
Grantee agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Grantee’s minimum Tax Withholding Obligation,
the Company agrees to pay such excess in cash to the Grantee. The Grantee
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Company or any Related
Entity as soon as practicable, including through additional payroll withholding,
any amount of the Tax Withholding Obligation that is not satisfied by the sale
of Shares described above.
               (iii) By Check, Wire Transfer or Other Means. At any time not
less than five (5) business days (or such fewer number of business days as
determined by the Administrator) before any Tax Withholding Obligation arises
(e.g., a vesting date), the Grantee may elect to satisfy the Grantee’s Tax
Withholding Obligation by delivering to the Company an amount that the Company
determines is sufficient to satisfy the Tax Withholding Obligation by (x) wire
transfer to such account as the Company may direct, (y) delivery of a certified
check payable to the Company, or (z) such other means as specified from time to
time by the Administrator.
Notwithstanding the foregoing, the Company also may satisfy any Tax Withholding
Obligation by offsetting any amounts (including, but not limited to, salary,
bonus and severance payments) due to the Grantee by the Company.
     6. Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Agreement, the Notice or the Plan,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records. The Company may
issue a “stop transfer” instruction if the Grantee fails to satisfy any Tax
Withholding Obligations.
     7. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.
     8. Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:
EXHIBIT 10.3 – Page 6

 



--------------------------------------------------------------------------------



 



THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.
     9. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Delaware without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Delaware to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.
     10. Construction. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     11. Administration and Interpretation. Any question or dispute regarding
the administration or interpretation of the Notice, the Plan or this Agreement
shall be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.
     12. Venue. The parties agree that any suit, action, or proceeding arising
out of or relating to the Notice, the Plan or this Agreement shall be brought in
the United States District Court for the District of Nevada – Las Vegas (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a Nevada state court in the County of Clark) and that the parties shall submit
to the jurisdiction of such court. The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court. If any one or
more provisions of this Section 12 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.
     13. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
END OF AGREEMENT
EXHIBIT 10.3 – Page 7

 



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
          FOR VALUE RECEIVED,                 hereby sells, assigns and
transfers unto                                         ,                     
(       ) shares of the Common Stock of American Pacific Corporation, a Delaware
corporation (the “Company”), standing in his name on the books of, the Company
represented by Certificate No.                       herewith, and does hereby
irrevocably constitute and appoint the Secretary of the Company attorney to
transfer the said stock in the books of the Company with full power of
substitution.

                 
DATED:
               
 
 
 
           
 
               
 
         
 
   

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]
EXHIBIT 10.3 – Page 8

 